                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 LUKE CONWELL,                                   )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-CV-131-SMY-MAB
                                                 )
 MARCUS MARVIN, et al.,                          )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       This matter is before the Court on the Report and Recommendation ("Report") of United

States Magistrate Judge Mark A. Beatty (Doc. 43), recommending that Defendants’ Motion for

Partial Summary Judgment on the Issue of Exhaustion (Doc. 29) be granted. No objections have

been filed to the Report. For the following reasons, Judge Beatty’s Report is ADOPTED.

       When neither timely nor specific objections to a Report and Recommendation are made,

the Court need not conduct a de novo review of the Report. See Thomas v. Arn, 474 U.S. 140

(1985). Instead, the Court reviews the Report for clear error. Johnson v. Zema Systems Corp., 170

F.3d 734, 739 (7th Cir. 1999). The Court may “accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       Here, Judge Beatty thoroughly discussed and supported his conclusions that Plaintiff failed

to exhaust his administrative remedies as to Defendants Dennison, Pearl, and Pickford on Counts

1-2 and all Defendants on Counts 4-6. The Court finds no clear error in Judge Beatty’s findings,

analysis and conclusions, and adopts his Report and Recommendation in its entirety. Accordingly,

Defendants’ Motion for Partial Summary Judgment on the issue of exhaustion (Doc. 29) is
GRANTED.

    IT IS SO ORDERED.

    DATED: September 9, 2019

                                        ________________________
                                        STACI M. YANDLE
                                        United States District Judge




                               Page 2 of 2
